Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to the acoustic receiver (100) has a diaphragm mounted in housing (102) to partially define a front volume (114) and a back volume (116). The front volume is acoustically coupled to an acoustic output (112) of the receiver. An armature (106) linked to the diaphragm. The independent Claim 1, identifies a uniquely distinct feature of “…an acoustic receiver comprising a housing…a first coil, disposed in the housing disposed about a portion of the armature, the first coil having two leads; and a second coil, disposed in the housing, positioned to respond to a change in magnetic flux through the armature, the second coil having two leads, wherein the first coil and the second coil are wired independently.”
The independent Claim 11, identifies a uniquely distinct feature of “......an electrical circuit coupled to the second coil, the electrical circuit configured to receive the electrical output signal from the second coil, wherein the electrical output signal of the second coil is indicative of a change in state of acoustic device.”
The independent Claim 18, identifies a uniquely distinct feature of “... the electrical circuit configured to receive the electrical output signal from the second coil, wherein the electrical output signal of the second call is indicative of a change in operation of the acoustic device.”


 The closest prior art to Miller (US20030163022A1) teaches “... providing a method and system that provides for non- invasive assessment of the performance of implanted hearing aid actuators and interconnected componentry.” (Miller para. 0008). The office action alleges that external measurement device 300 of Miller that measures the magnetic flux passing through the coils 302 and 304 from an implanted transducer 108 should be combined with King to arrive at the claimed invention. (Applicant arguments submitted on page 7). 
Further Miller on [0061] teaches the measurement device 300 is externally positioned adjacent to the transducer 108 to measure the magnetic flux passing through the coils 302 and 304... (emphasis added). The coils 302 and 304 of Miller are in a measurement device 300 that is external to transducer 108 and external to implanted receiver 118 (see FIG, 3 of Miller). The coils 302 and 304 are not in a housing of an acoustic receiver that includes a diaphragm and armature as set forth in claim 1. 
The prior art fails to anticipate or render the independent Claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651